Name: Commission Regulation (EC) NoÃ 1870/2005 of 16 November 2005 opening and providing for the administration of tariff quotas and introducing a system of import licences and certificates of origin for garlic imported from third countries
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 17.11.2005 EN Official Journal of the European Union L 300/19 COMMISSION REGULATION (EC) No 1870/2005 of 16 November 2005 opening and providing for the administration of tariff quotas and introducing a system of import licences and certificates of origin for garlic imported from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first paragraph of Article 41 thereof, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Articles 31(2) and 34(1) thereof, Whereas: (1) Following negotiations conducted in accordance with Article XXVIII of GATT 1994, the Community amended the conditions governing imports of garlic. Since 1 June 2001 the normal customs duty for imports of garlic falling within CN code 0703 20 00 has consisted of an ad valorem customs duty of 9,6 % and a specific amount of EUR 1 200 per tonne net. However, a quota of 38 370 tonnes free of specific duty was opened by an Agreement in the form of an Exchange of Letters between the European Community and the Argentine Republic pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 for the modification of concessions with respect to garlic provided for in Schedule CXL annexed to the GATT, approved by Council Decision 2001/404/EC (2) (hereinafter the GATT quota). The Agreement stipulates that the quota is to be divided up into 19 147 tonnes for imports from Argentina (order numbers 09.4104 and 09.4099), 13 200 tonnes for imports from China (order numbers 09.4105 and 09.4100) and 6 023 tonnes for imports from other countries (order numbers 09.4106 and 09.4102). (2) Garlic may also be imported outside the GATT quota at the normal duty or on preferential terms under agreements concluded between the Community and certain third countries. (3) Garlic is an important product of the European Unions fruit and vegetables sector, with an annual production of around 250 000 tonnes in the EU. The annual import from third countries is also significant, ranging from 60 000 to 80 000 tonnes. The two main third country suppliers are China (30 000 to 40 000 tonnes per year) and Argentina (around 15 000 tonnes per year). (4) The conditions governing the administration of these quotas are laid down in Commission Regulation (EC) No 565/2002 of 2 April 2002 establishing the method for managing tariff quotas and introducing a system of certificates of origin for garlic imported from third countries (3). In the light of experience gained in the application of that Regulation, some of the current conditions need to be amended in order to simplify and clarify the system. (5) Since there is a specific duty on non-preferential imports outside the GATT quota, the management of the GATT quota requires the introduction of a system of import licences. Such a system should permit the detailed monitoring of all garlic imports. The detailed rules for that system should supplement, and might need to derogate from, those laid down by Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4). (6) In order to monitor all imports as closely as possible, in particular following recent incidents involving fraud, two categories of import licences should also be introduced for all imports of garlic. Experience shows that fraud is typically carried out by transhipping Chinese garlic through third countries having preferential trade agreements with the European Community. The garlic enters the EU with false documents. (7) The switchover from one system to the other should be as smooth as possible. To that end, certain of the detailed rules for the application of Regulation (EC) No 565/2002 should be carried over and the traditional import timetable should be maintained. (8) Imports of garlic should be monitored in accordance with Article 308d of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (5). (9) There should continue to be an adequate supply of garlic on the Community market at stable prices whilst avoiding unnecessary market disruptions in the form of severe price fluctuations and adverse effects on the Community producers. To that end, greater competition amongst importers should be encouraged and administrative burdens on importers reduced. (10) In the interest of existing importers, who normally import substantial quantities of garlic, and also in that of new importers joining the market, who should also have a fair opportunity to apply for import licences for a quantity of garlic under tariff quotas, a distinction should be drawn between traditional importers and new importers. A clear definition of those two categories of importers should be provided and certain criteria relating to the status of the applicants and the use of the import licences allocated should be laid down. (11) The quantities to be allocated to those categories of importers should be determined on the basis of the quantities actually imported rather than on the basis of the import licences issued. (12) In order to allow importers in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (hereinafter the new Member States) to benefit under this Regulation, arrangements should be laid down covering the 2005/06 and 2006/07 import periods to ensure that a distinction is made between, on the one hand, traditional importers and new importers within the Community as constituted at 30 April 2004 and, on the other hand, traditional importers and new importers in the new Member States. (13) In order to take account of the different trade patterns in the different new Member States, the competent authorities of the new Member States should be allowed to choose between two methods for establishing the reference quantity of their traditional importers. (14) Applications for import licences to import garlic from third countries presented by importers of both categories should be subject to certain restrictions. Such restrictions are necessary to ensure not only that competition between importers is safeguarded but also that importers genuinely engaged in commercial activity in the fruit and vegetable market are given the opportunity to defend their legitimate trading positions vis-Ã -vis other importers and that no single importer is able to control the market. (15) In order to safeguard competition between genuine importers and to prevent speculation in the allocation of import licences and any abuse of the system that would run contrary to the legitimate trading positions of new and traditional importers, more stringent controls on the correct use of import licences should be put in place. To that end, the transfer of import licences should be prohibited. (16) With a view to reducing the importers administrative burden and the possibilities of fraud, import licence applications should be presented only in the Member State where the importer is entered in a register. (17) Measures are also needed to keep to a minimum speculative applications for import licences that may result in the tariff quotas not being fully utilised. Because of the nature and the value of the product, a security as referred to in Article 15(2) of Regulation (EC) No 1291/2000 should be lodged in respect of each tonne of garlic for which an import licence application is lodged. The security should be of an amount that is high enough to discourage speculative applications but not so high as to discourage those genuinely engaged in commercial activity in garlic. The most appropriate objective level for the security is 5 % of the average additional duty applicable to imports of garlic falling within CN code 0703 20 00. (18) To ensure that the GATT quota is managed properly, the measures to be taken by the Commission where the quantities of garlic of a specific origin or for a specific quarter covered by import licence applications exceed those fixed by Decision 2001/404/EC, added to the unused quantities from import licences previously issued, should be determined. Where such measures involve applying an allocation coefficient when the import licences are issued, it should be possible to withdraw applications for those import licences with immediate release of the security. (19) To ensure that the quotas are used properly, the Member States should regularly notify the Commission of the quantities covered by import licences issued by the competent authorities of the Member States and not used by importers. The quantities covered by import licences issued should take account of import licence applications withdrawn by importers. (20) For the purposes of administering the tariff quotas for garlic, importers lodging applications for import licences should attach a declaration to their applications to the competent authorities of the Member State to the effect that they undertake to comply with the restrictions laid down in this Regulation. To prevent any abuse of the system, deterrent penalties should be provided for and the Member States should be allowed some margin of discretion to impose additional penalties on top of those provided for in this Regulation on importers who present false, misleading or inaccurate applications or declarations to the competent authorities. (21) To improve controls and prevent any risk of deflection of trade based on inaccurate documentation, the existing system of certificates of origin for garlic imported from certain third countries and the requirement for such garlic to be transported direct from the third country of origin to the Community should be maintained and the list of countries extended in the light of additional information. Such certificates of origin are to be issued by the competent national authorities in accordance with Articles 56 to 62 of Regulation (EEC) No 2454/93. (22) All the necessary communications between Member States and the Commission pursuant to this Regulation should be specified, in particular for the purpose of administering tariff quotas, taking measures against fraud and monitoring the market. (23) Regulation (EC) No 565/2002, Commission Regulation (EC) No 228/2004 of 3 February 2004 laying down transitional measures applicable to Regulation (EC) No 565/2002 by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (6) and Commission Regulation (EC) No 229/2004 of 10 February 2004 derogating from Regulation (EC) No 565/2002 as regards the dates for lodging the import licence applications for imports of garlic for the first quarter of the period 2004 to 2005 (7) .should be repealed. This Regulation should apply for the first time to applications for import licences for the first quarter of the 2006/07 import period. However, given that import activities governed by the provisions of this Regulation concerning B licences are not, at present, subject to any specific licensing rules and in order to ensure more effective controls, the provisions concerning B licences should apply as soon as possible. (24) For imports of garlic effected after the entry into force of this Regulation under import licences issued in accordance with Regulation (EC) No 565/2002 and any regulations opening and providing for the administration of autonomous tariff quotas for garlic, the provisions in force when those import licences were issued should continue to apply. (25) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Opening of tariff quotas and applicable duties 1. In accordance with Decision 2001/404/EC, tariff quotas are hereby opened for imports into the Community of garlic falling within CN code 0703 20 00 (hereinafter referred to as garlic), subject to the conditions laid down in this Regulation. The volume of each tariff quota, the period for which it applies and the order number are specified in Annex I to this Regulation. 2. The ad valorem duty applicable to garlic imported under the quotas referred to in paragraph 1 shall be 9,6 %. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: 1. import period means the period 1 June to the following 31 May; 2. the new Member States means the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia; 3. other countries means third countries other than Argentina and China; 4. competent authorities means the body or bodies designated by the Member State for the implementation of this Regulation; 5. reference quantity means the quantity of garlic, imported by a traditional importer within the meaning of Article 3, as follows: (a) for traditional importers who imported garlic between 1998 and 2000 into the Community as constituted at 30 April 2004, the maximum quantity of garlic imported during one of the 1998, 1999 and 2000 calendar years; (b) for traditional importers who imported garlic between 2001 and 2003 into the new Member States, the maximum quantity of garlic imported during (i) either the 2001, 2002 or 2003 calendar year, (ii) or the 2001/02, 2002/03 or 2003/04 import period; (c) for traditional importers who do not fall within (a) or (b), the maximum quantity of garlic imported during one of the first three import periods during which they have obtained import licences pursuant to Regulation (EC) No 565/2002 or this Regulation. Garlic originating in the new Member States or the Community as constituted at 30 April 2004 shall not be taken into account for the calculation of the reference quantity. The new Member States shall choose and apply one of the two methods referred to in point (b) to all traditional importers, in accordance with objective criteria and in such a way as to ensure equal treatment between operators. Article 3 Categories of importers 1. Traditional importers means importers, whether natural or legal persons, individuals or groups of operators set up in accordance with national law, who can prove that they have: (a) obtained import licences pursuant to Regulation (EC) No 565/2002 or this Regulation in each of the previous three import periods; (b) imported garlic into the Community in at least two of the previous three import periods; (c) imported into the Community at least 50 tonnes of fruit and vegetables as referred to in Article 1(2) of Regulation (EC) No 2200/96 during the import period preceding their application. 2. New importers means importers other than as referred to in paragraph 1, whether natural or legal persons, individuals or groups of operators set up in accordance with national law, who have imported into the Community at least 50 tonnes of fruit and vegetables as referred to in Article 1(2) of Regulation (EC) No 2200/96 in each of the two previous calendar years. Compliance with this condition shall be certified by registration in a trade register held by the Member State or by any other proof to that effect accepted by the Member State and by proof of import. 3. By way of derogation from paragraphs 1 and 2, as regards the import period 1 June 2006 to 31 May 2007 and only in the new Member States: (a) traditional importers means importers, whether natural or legal persons, individuals or groups of operators set up in accordance with national law, who can prove that: (i) they have imported garlic from countries of origin other than the new Member States or the Community as constituted at 30 April 2004 in at least two of the previous three import periods; (ii) they have imported at least 50 tonnes of fruit and vegetables as referred to in Article 1(2) of Regulation (EC) No 2200/96 during the preceding calendar year; (iii) the imports referred to in points (i) and (ii) have taken place in the new Member State where the head office of the importer concerned is located; (b) new importers means importers other than traditional importers within the meaning of (a), whether traders, natural or legal persons, individuals or groups of operators set up in accordance with national law, who can prove that: (i) they have imported at least 50 tonnes of fruit and vegetables as referred to in Article 1(2) of Regulation (EC) No 2200/96 in each of the two preceding calendar years from countries of origin other than the new Member States or the Community as constituted at 30 April 2004; (ii) the imports referred to in (i) have taken place in the new Member State where the head office of the importer concerned is located. Article 4 Presentation of import licences 1. Any release for free circulation in the Community of imported garlic shall be subject to presentation of an import licence issued in accordance with this Regulation. 2. Garlic may only be released for free circulation under the quotas referred to in Article 1(1) where box 24 of the relevant import licence shows one of the entries listed in Annex II. Such import licences shall hereinafter be referred to as A  licences. Other import licences shall hereinafter be referred to as B  licences. Article 5 General provisions concerning import licence applications and import licences 1. Regulation (EC) No 1291/2000 shall apply to A and B licences, except as otherwise provided for by this Regulation. 2. A licences shall be valid only for the quarter for which they have been issued. Box 24 thereof shall show one of the entries listed in Annex III. B licences shall be valid for three months from the date of issue. 3. The security referred to in Article 15(2) of Regulation (EC) No 1291/2000 shall amount to EUR 50 per tonne. 4. The country of origin shall be entered in box 8 of A and B licence applications and of licences and the word yes shall be marked with a cross. The import licence shall be valid only for imports originating in the country indicated. 5. By way of derogation from Article 9(1) of Regulation (EC) No 1291/2000, rights arising under A and B licences shall not be transferable. Article 6 Allocation of total quantities among traditional and new importers 1. The total quantity allocated to Argentina, China and other countries pursuant to Annex I shall be distributed as follows: (a) 70 % to traditional importers; (b) 30 % to new importers. 2. As regards imports originating in Argentina, China and other countries, if in any quarter the quantity allocated is not fully exhausted by one category of importers, the remainder shall be allocated to the other category. 3. As regards each of the three origins referred to in paragraph 2 and each of the quarters indicated in Annex I, A licences shall be issued for up to a maximum quantity equal to the sum of: (a) the quantity indicated in Annex I for that quarter and for that origin; (b) the quantities not applied for during the previous quarter for that origin; (c) the unused quantities notified to the Commission from A licences previously issued for that origin. However, quantities not applied for or not used during an import period may not be transferred to the following import period. Article 7 Restrictions applicable to A licence applications 1. The total quantity covered by A licence applications submitted by a traditional importer in any import period may not exceed that importers reference quantity. Applications not complying with this rule shall be rejected by the competent authorities. 2. The total quantity covered by A licence applications submitted by a new importer in any quarter may not exceed 10 % of the quantity referred to in Annex I for that quarter and that origin. Applications not complying with this rule shall be rejected by the competent authorities. Article 8 Lodging of import licence applications 1. An applicant may only lodge applications for A and B licences with the competent authorities of a single Member State and that in which the applicant is registered for VAT purposes. 2. Only importers as defined in Article 3 may lodge A licence applications. In support of their A licence applications, importers shall provide the information necessary to enable the competent authorities of the Member States concerned to verify compliance with the conditions set out in Article 3 to their own satisfaction. Where, during the previous import period, new importers have obtained import licences pursuant to this Regulation or Regulation (EC) No 565/2002, they shall produce proof that at least 90 % of the quantity allocated to them has actually been released for free circulation. If the proof referred to in the third subparagraph is not produced or the proof produced shows that in any quarter of the import period referred to in that subparagraph, less than 90 % of the quantity allocated to an importer has been released for free circulation, no import licence shall be issued to the applicant, except in cases of force majeure. 3. Importers shall submit their applications for A licences during the first five working days of April, July, October and January prior to the respective quarter. 4. Importers shall attach to their applications for A licences a declaration stating that they are aware of and undertake to comply with the provisions of Article 7. Such declarations shall be signed and certified as accurate by the importer. 5. Box 20 of A licence applications shall indicate traditional importer or new importer as appropriate. 6. No A licence applications may be lodged for a specific quarter and for a specific origin where no quantity is indicated in Annex I for that quarter and for that origin. 7. No B licence may be issued in response to an A licence application. Article 9 Notifications of A licence applications By the 15th day of each month as referred to in Article 8(3), the Member States shall notify the Commission of the quantities covered by A licence applications lodged in respect of the relevant quarter. Notifications shall be broken down by origin. Notifications shall also give separate figures for the quantities of garlic applied for by traditional and new importers. Notifications, including nil notifications, shall be effected by electronic means using the form communicated by the Commission to the Member States. Article 10 Issuing of import licences 1. A licences shall be issued by the competent authorities on the seventh working day following notification as provided for in Article 9. 2. If in any quarter the quantities applied for under the quotas referred to in Article 1(1) are found to exceed the quantity available, the Commission shall set, by means of a regulation, an allocation coefficient to be applied to the A licence applications in question and, if necessary, shall suspend the issue of A licences in respect of subsequent applications. Where the first subparagraph is applied, A licences shall be issued by the competent authorities on the third working day following the entry in force of the regulation referred to in that subparagraph. 3. No A licence may be issued for imports of products originating in the countries listed in Annex IV that have not forwarded to the Commission the information needed to set up an administrative cooperation procedure in accordance with Articles 63, 64 and 65 of Regulation (EEC) No 2454/93. That information shall be deemed to have been forwarded on the date of publication as provided for in Article 15 of this Regulation. 4. On the day referred to in the first paragraph of Article 9 the Member States shall notify the Commission of the list of traditional and new importers applying for A licences in respect of the relevant quarter. In the case of groups of operators set up in accordance with national law, the operators making up the group shall also be listed. The notifications referred to in the first subparagraph shall be effected by electronic means using the form communicated by the Commission to the Member States. 5. No quantity restriction shall apply to B licences, which shall be issued immediately. Article 11 Withdrawal of A licence applications Where pursuant to Article 10(2), the quantity covered by an A licence is less than that covered by the A licence application lodged, the importer concerned may request the competent authorities to withdraw the A licence application within three working days following the entry into force of the Regulation adopted pursuant to Article 10(2). In the event of such a withdrawal, the whole security shall be released immediately. Article 12 Member State communications to the Commission 1. The Member States shall notify the Commission of: (a) the quantities covered by B licence applications; (b) the quantities covered by unused or partly used A licences, corresponding to the difference between the quantities entered on the back of the licences and the quantities for which they were issued, in respect of the last completed quarter; (c) the quantities covered by applications for A licences withdrawn pursuant to Article 11. 2. The information referred to in paragraph 1 shall be notified: (a) as regards paragraph 1(a), by the second working day of each week in respect of applications received the previous week; (b) as regards paragraph 1(b), by the day referred to in the first paragraph of Article 9; (c) as regards paragraph 1(c), by the last day of each month as referred to in Article 8(3). If no B licence application has been lodged or if there are no unused or withdrawn quantities within the meaning of paragraph 1(b) and (c), the Member State concerned shall notify the Commission thereof on the day indicated in this paragraph. 3. The communications referred to in paragraph 1 shall be effected by electronic means using the form communicated by the Commission to the Member States. The quantities concerned shall be broken down by day of import licence application, third country of origin, type of licence (A or B) and for A licences the category of importer within the meaning of Article 3. Article 13 Certificates of origin Garlic originating in a third country listed in Annex IV may only be released for free circulation in the Community if the following conditions are met: (a) a certificate of origin issued by the competent national authorities of that country in accordance with Articles 56 to 62 of Regulation (EEC) No 2454/93 is presented; (b) the product has been transported direct to the Community from that country in accordance with Article 14. Article 14 Direct transport 1. The following shall be considered as having been transported direct to the Community from the third countries listed in Annex IV: (a) products transported without passing through the territory of any other third country; (b) products transported through one or more third countries other than the country of origin, with or without transhipment or temporary warehousing in those countries, provided that such passage is justified for geographical reasons or transport requirements and provided that the products: (i) have remained under the supervision of the customs authorities of the country or countries of transit or warehousing; (ii) have not been placed on the market or released for consumption there; (iii) have not undergone operations there other than unloading and reloading or any other operation to keep them in good condition. 2. Proof that the conditions referred to in paragraph 1(b) are satisfied shall be submitted to the competent authorities of the Member States, together with: (a) a single transport document issued in the country of origin and covering passage through the country or countries of transit; or (b) a certificate issued by the customs authorities of the country or countries of transit and containing: (i) a precise description of the goods; (ii) the dates of unloading and reloading, with particulars identifying the transport vehicles used; (iii) a statement certifying the conditions in which they have been kept; or (c) where the proof referred to in points (a) or (b) cannot be provided, any other substantiating documents. Article 15 Administrative cooperation with certain third countries As soon as the information needed to set up an administrative cooperation procedure pursuant to Articles 63, 64 and 65 of Regulation (EEC) No 2454/93 has been forwarded by each third country listed in Annex IV to this Regulation, a communication concerning the forwarding of that information shall be published in the C series of the Official Journal of the European Union. Article 16 Penalties applicable to importers 1. If applications or declarations relating to A licences presented by an importer to the competent authorities of a Member State are found to contain false, misleading or inaccurate information and unless such information is clearly due to a genuine error, the competent authorities of the Member States concerned shall, depending on the seriousness of the case, exclude the importer in question from the A licence applications system for up to four quarters following the finding, without prejudice to the application of any relevant national laws. In such cases, the security referred to in Article 5(3) shall be forfeit in full. 2. The Member States may adopt additional national provisions covering the submission of applications for A licences to their competent authorities and may provide for penalties commensurate with the seriousness of any irregularity, to be imposed on importers registered for VAT purposes within their national territory. The Member States shall inform the Commission forthwith of the introduction of any such national provisions. Article 17 Information supplied by the Commission Each seventh working day after the 15th of each month referred to in Article 8(3), the Commission shall forward to the Member States the information received under Article 10(4) with a view to facilitating the detection or prevention of false claims by operators. Each seventh working day after the end of each month referred to in Article 8(3), the Commission shall forward to the Member States any information received under Article 12. The Commission shall keep the Member States regularly informed, in due time and in an appropriate manner, of the amounts of quotas used and of information received under Article 16(2). The Commission shall communicate to the Member States any other relevant information, and in particular such information as may help to prevent fraud. Article 18 Administrative cooperation between Member States The Member States shall take the measures required to ensure reciprocal administrative cooperation with a view to ensuring that this Regulation is properly applied. Article 19 Repeal Regulations (EC) Nos 565/2002, 228/2004 and 229/2004 are repealed as from 1 April 2006. However, Regulations (EC) Nos 565/2002, 228/2004 and 229/2004 shall continue to apply with regard to import licences issued in accordance with those Regulations for the import period expiring on 31 May 2006. Article 20 Entry into force This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. The provisions concerning A licences for the import period starting on 1 June 2006 shall apply from 1 April 2006. The provisions concerning B licences shall apply from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 142, 29.5.2001, p. 7. (3) OJ L 86, 3.4.2002, p. 11. Regulation as amended by Regulation (EC) No 537/2004 (OJ L 86, 24.3.2004, p. 9). (4) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1741/2004 (OJ L 311, 8.10.2004, p. 17). (5) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 883/2005 (OJ L 148, 11.6.2005, p. 5). (6) OJ L 39, 11.2.2004, p. 10. (7) OJ L 39, 11.2.2004, p. 12. ANNEX I Tariff quotas opened pursuant to Decision 2001/404/EC for imports of garlic falling within CN code 0703 20 00 Origin Order number Quota (tonnes) First quarter (June-August) Second quarter (September-November) Third quarter (December-February) Fourth quarter (March-May) Total Argentina 19 147 Traditional importers 09.4104   9 590 3 813 New importers 09.4099 4 110 1 634 China 13 200 Traditional importers 09.4105 2 520 2 520 2 100 2 100 New importers 09.4100 1 080 1 080 900 900 Other countries 6 023 Traditional importers 09.4106 941 1 960 929 386 New importers 09.4102 403 840 398 166 Total  4 944 6 400 18 027 8 999 38 370 ANNEX II Entries as referred to in Article 4(2)  : in Spanish : Derecho de aduana 9,6 %  Reglamento (CE) no 1870/2005,  : in Czech : CelnÃ ­ sazba 9,6 %  naÃ Ã ­zenÃ ­ (ES) Ã . 1870/2005,  : in Danish : Toldsats 9,6 %  forordning (EF) nr. 1870/2005,  : in German : Zollsatz 9,6 %  Verordnung (EG) Nr. 1870/2005,  : in Estonian : Tollimaks 9,6 %  mÃ ¤Ã ¤rus (EÃ ) nr 1870/2005,  : in Greek : Ã Ã ±Ã Ã ¼Ã Ã  9,6 %  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1870/2005,  : in English : Customs duty 9,6 %  Regulation (EC) No 1870/2005,  : in French : Droit de douane: 9,6 %  RÃ ¨glement (CE) no 1870/2005,  : in Italian : Dazio: 9,6 %  Regolamento (CE) n. 1870/2005,  : in Latvian : Muitas nodoklis 9,6 %  Regula (EK) Nr. 1870/2005,  : in Lithuanian : Muito mokestis 9,6 %  Reglamentas (EB) Nr. 1870/2005,  : in Hungarian : VÃ ¡m: 9,6 %  1870/2005/EK rendelet,  : in Dutch : Douanerecht: 9,6 %  Verordening (EG) nr. 1870/2005,  : in Polish : CÃ o 9,6 %  RozporzÃ dzenie (WE) nr 1870/2005,  : in Portuguese : Direito aduaneiro: 9,6 %  Regulamento (CE) n.o 1870/2005,  : in Slovak : Clo 9,6 %  nariadenie (ES) Ã . 1870/2005,  : in Slovenian : Carina: 9,6 %  Uredba (ES) Ã ¡t. 1870/2005,  : in Finnish : Tulli 9,6 prosenttia  Asetus (EY) N:o 1870/2005,  : in Swedish : Tull 9,6 %  FÃ ¶rordning (EG) nr 1870/2005. ANNEX III Entries as referred to in Article 5(2)   : in Spanish : certificado expedido y vÃ ¡lido solamente para el trimestre comprendido entre el 1 ¦ y el 28/29/30/31 ¦   : in Czech : Licence vydanÃ ¡ a platnÃ ¡ pouze pro Ã tvrtletÃ ­ od 1. ¦ do 28./29./30./31. ¦   : in Danish : licens, der kun er udstedt og gyldig for kvartalet fra 1. ¦ til 28./29./30./31. ¦   : in German : Lizenz nur erteilt und gÃ ¼ltig fÃ ¼r das Quartal vom 1. ¦ bis 28./29./30./31. ¦   : in Estonian : Litsents on vÃ ¤lja antud Ã ¼heks kvartaliks alates 1. [kuu] kuni 28./29./30./31. [kuu] ja kehtib selle aja jooksul   : in Greek : Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã µÃ ºÃ ´Ã ¿Ã ¸Ã ­Ã ½ Ã ºÃ ±Ã ¹ Ã ¹Ã Ã Ã Ã ¿Ã ½ Ã ¼Ã Ã ½Ã ¿ Ã ³Ã ¹Ã ± Ã Ã ¿ Ã Ã Ã ¯Ã ¼Ã ·Ã ½Ã ¿ Ã ±ÃÃ  Ã Ã ·Ã ½ 1Ã · ¦ Ã ­Ã Ã  Ã Ã ¹Ã  28/29/30/31 ¦   : in English : licence issued and valid only for the quarter 1 [month] to 28/29/30/31 [month]   : in French : certificat Ã ©mis et valable seulement pour le trimestre du 1er ¦ au 28/29/30/31 ¦   : in Italian : titolo rilasciato e valido unicamente per il trimestre dal 1o ¦ al 28/29/30/31 ¦   : in Latvian : atÃ auja izsniegta un derÃ «ga tikai ceturksni no 1. [mÃ ©nesis] lÃ «dz 28/29/30/31 [mÃ ©nesis]   : in Lithuanian : Licencija iÃ ¡duota ir galioja tik vienam ketvirÃ iui nuo 1 [mÃ nuo] iki 28/29/30/31 [mÃ nuo]   : in Hungarian : Az engedÃ ©lyt kizÃ ¡rÃ ³lag a [hÃ ³] 1-jÃ ©tÃ l [hÃ ³] 28/29/30/31-ig terjedÃ  negyedÃ ©vre Ã ¡llÃ ­tottÃ ¡k ki Ã ©s kizÃ ¡rÃ ³lag erre az idÃ szakra Ã ©rvÃ ©nyes   : in Dutch : voor het kwartaal van 1 ¦ tot en met 28/29/30/31 ¦ afgegeven en uitsluitend in dat kwartaal geldig certificaat   : in Polish : Pozwolenie wydane i waÃ ¼ne tylko na kwartaÃ  od 1 ¦ do 28/29/30/31 ¦   : in Portuguese : certificado emitido e vÃ ¡lido apenas para o trimestre de 1 de ¦ a 28/29/30/31 de ¦   : in Slovak : povolenie vydanÃ © a platnÃ © len pre Ã ¡tvrÃ ¥rok od 1. [mesiac] do 28./29./30./31. [mesiac]   : in Slovenian : dovoljenje, izdano in veljavno izkljuÃ no za Ã etrtletje od 1. ¦ do 28./29./30./31. ¦   : in Finnish : todistus on myÃ ¶nnetty 1 pÃ ¤ivÃ ¤n ¦ ja 28/29/30/31 pÃ ¤ivÃ ¤n ¦ vÃ ¤liselle vuosineljÃ ¤nnekselle ja se on voimassa ainoastaan kyseisenÃ ¤ vuosineljÃ ¤nneksenÃ ¤   : in Swedish : licens utfÃ ¤rdad och giltig endast fÃ ¶r tremÃ ¥nadersperioden den 1 ¦ till den 28/29/30/31 ¦ ANNEX IV List of third countries as referred to in Articles 13, 14 and 15 Iran Lebanon Malaysia United Arab Emirates Vietnam